Citation Nr: 1041266	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as secondary to service-connected sinusitis.  

2.  Entitlement to a compensable disability rating for the 
Veteran's service-connected right thumb, specifically for 
residuals of a fracture, proximal phalanx of the right thumb.  

3.  Whether the reduction of a 30 percent disability rating to 10 
percent, from April 1, 2004, was proper for the Veteran's 
service-connected sinusitis.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1975 until July 1979 
and from March 1981 until March 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision rating 
decision in regards to the reduction claim and a July 2007 rating 
decision in regards to the other claims, from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Veteran appeared before the undersigned Veterans 
Law Judge at a Board hearing held at the RO in December 2009.  

In the December 2009 Board hearing, the Veteran claimed that his 
claim was in regards to his left thumb.  The record indicates 
that the Veteran's original claim was for "loss of use left 
thumb," as indicated in a February 2003 statement.  However, in 
a July 2004 statement, the Veteran reported that "it was my 
right thumb not left."  The RO subsequently developed 
adjudicated the Veteran's claim as a right thumb claim.  As the 
claim has been adjudicated in regards to the Veteran's right 
thumb, as previously specified by the Veteran, that claim is the 
one currently before the Board and the issue is characterized as 
indicated.

The issue of an increased rating for the Veteran's 
service-connected sinus disability was raised in the 
December 2009 Board hearing.  A claim for PTSD has also 
been requested in a January 2009 statement.  These issues 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issue of entitlement to service connection for a lung 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right thumb disability is not manifested by 
ankylosis or a gap of one to two inches between the thumb pad and 
fingers.    

2.  Service connection for a sinus disability was granted by a 
rating decision dated in May 2002, with a 30 percent evaluation 
effective April 29, 1998.  

3.  In April 2003, the RO notified the Veteran of a proposed 
reduction of the sinus disability from 30 percent to a 
noncompensable rating.  

4.  A January 2004 rating decision reduced the Veteran's sinus 
disability rating to noncompensable, from April 1, 2004.

5.  A February 2005 rating decision granted a 10 percent sinus 
disability rating, from April 1, 2004.

6.  The record demonstrates that at the time the RO reduced the 
30 percent evaluation assigned to the Veteran's sinus disability 
he did not have incapacitating episodes or more than six non-
incapacitating episodes per year of sinusitis characterized by 
headaches pain and purulent discharge.  

8.  The Veteran is service-connected for vertigo, associated with 
a recurrent cyst of the left ear with drainage and earaches, with 
a 30 percent disability rating; a recurrent cyst of the left ear 
with drainage and earaches, with a 10 percent disability rating; 
a recurrent cyst of the right ear with drainage and earaches, 
with a 10 percent disability rating; acne and pseudofolliculitis, 
with a 10 percent disability rating; chronic sinusitis, with a 10 
percent disability rating; and a right thumb disability, with a 
noncompensable disability rating; for a combined disability 
rating of 50 percent.

9.  The Veteran's service-connected disabilities do not prevent 
him from securing and following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating evaluation 
for a right thumb disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5003, 5228 
(2010).

2.  The reduction of a 30 percent disability rating for a sinus 
disability to a 10 percent rating, effective April 1, 2004, was 
proper. 38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.40, 4.45, 4.59, 4.71, 4.97, Diagnostic 
Codes 6513 (2010).

3.  The criteria for the establishment of TDIU, due to his 
service-connected disabilities, have not been met. 38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review, the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009). 
 

In the thumb claim and TDIU, a letter satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
appellant in April 2007, prior to the initial RO decision that is 
the subject of this appeal.  The letter informed him that the 
evidence must support a worsening of his disability to 
substantiate the claim and for individual unemployability.  The 
letter also informed him of VA's duty for obtaining pertinent 
evidence under federal control and that it would aid him in 
obtaining pertinent evidence not under federal control, but that 
it was his responsibility to obtain such evidence.  

Moreover, with respect to the Dingess requirements, the appellant 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  

In addition, the April 2007 letter provided him with notice of 
the type of evidence necessary to establish an effective date for 
the disability on appeal.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Additionally, in regards to the reduction claim, when a reduction 
in an evaluation of a service-connected disability occurs, and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, a 
rating proposing the reduction or discontinuance must be prepared 
setting forth all material facts and reasons. VA must also notify 
the Veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level. 38 C.F.R. § 3.105(e) (2009).  That notice was provided in 
an April 2003 letter.  

After completing the predetermination procedures, VA must send a 
veteran written notice of the final action, which must set forth 
the reasons for the action and the evidence upon which the action 
is based. Where a reduction of benefits is found warranted and 
the proposal was made under the provisions of 38 C.F.R. § 
3.105(e) (2009).  VA provided the Veteran with written notice in 
a January 2004 rating decision.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified medical records.  The Veteran has provided private 
medical records.  He was also provided an opportunity to set 
forth his contentions during the hearing before the undersigned 
Veterans Law Judge.  No additional hearing is necessary as the 
Veteran's claims have received a hearing before the Board and are 
currently under the Board's jurisdiction.

In addition, he was afforded a VA medical examination in regards 
to the thumb claim in May 2007, and has not indicated that his 
thumb has worsened since that time.  The May 2007 VA examination 
provided specific medical opinions pertinent to the issue on 
appeal.  Additionally, he was provided VA examinations in regards 
to his sinus claim, including in February 2003, July 2004 and May 
2007, which provided medical opinions specific to that 
disability.

The Veteran has indicated has provided evidence indicating that 
he might be applying for Social Security Administration benefits, 
as indicated in a letter to a private physician, dated in 
December 2008.  However, that record indicates that the Veteran 
is seeking benefits for his claimed psychological disorder, not 
any of the claims currently before the Board.  The Veteran has 
also indicated that he is seeking SSA benefits in regards to his 
current claims.  The Board further notes that the Veteran 
indicated that he had additional records from the Dotham Clinic, 
in the December 2009 Board hearing.  The undersigned Veterans Law 
Judge left the record open for 60 days to submit that evidence.  
The Veteran has failed to submit that evidence.  As such, the 
Veteran is not prejudiced by the failure to VA to obtain those 
records.

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Law

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

Under Diagnostic Code 5224, a 10 percent disability rating is 
assigned for favorable ankylosis and a 20 percent disability 
rating for unfavorable ankylosis.  Diagnostic Code 5228 applies 
to limitation of motion of the thumb and assigns a 10 percent 
rating evaluation for a gap of one to 2 inches (2.5 to 5.1 cm) 
between the thumb pad and the fingers with the thumb attempting 
to oppose the fingers.  A 20 percent rating evaluation is 
assigned when there is a gap of more than 2 inches (5.1 cm) 
between the thumb pad and the fingers with the thumb attempting 
to oppose the fingers.  There is no differentiation between the 
ratings assigned for the major and minor hands under these codes.

Additionally, according to Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

When, however, the limitation of motion is non-compensable under 
the appropriate Diagnostic Codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  Id.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  Id.  
In the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more minor 
joint groups, will warrant a rating of 10 percent; in the absence 
of limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings will not be combined with ratings based on limitation of 
motion.  Id.

Right Thumb Claim

The Veteran contends that his service-connected right thumb 
disability is more severe than indicated by the noncompensable 
disability rating previously granted him.  

The Board notes that the Veteran's service-connected right thumb 
disability is currently evaluated under Diagnostic Codes 5224.  
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

VA outpatient treatment records and private medical records are 
generally silent as to any complaints of, or treatment for, the 
Veteran's right thumb.

The Veteran received a general VA examination in May 2007.  The 
VA examiner found no right hand impaired strength or dexterity, 
as well as no angulation, ankylosis or amputation of any of the 
digits.  The VA examiner noted a thumb disorder, but indicated 
that there was no gap between the thumb and fingers on forced 
opposition.  The examiner also found no gap between any finger 
and the proximal transverse crease of the hand on maximal flexion 
of the finger.  

The Veteran also received a hand, thumb and fingers VA 
examination in May 2007.  He reported a history of flare-ups for 
the thumb, with precipitating factors of cold and other 
spontaneous occurrences, which lasted 1-2 days and were of a 
moderate severity.  

The May 2007 VA thumb examiner found no digit amputation, 
ankylosis or deformity.  The examiner also found no gap between 
the thumb pad and tips of fingers and no gap between the finger 
and proximal transverse crease of hand on maximal flexion.  The 
examiner noted no decreased strength for pushing, pulling and 
twisting and no decreased dexterity for twisting, probing, 
writing, or touching and expression.  The examiner found the 
Veteran to have minimal osteoarthritis of the right hand.  The 
examiner reported that the Veteran had residuals of fracture of 
the proximal phalanx of the right thumb, which had a moderate 
impact on his chores, shopping, exercise, sports, recreation, 
bathing, dressing and grooming, and a mild effect on his feeding.  

The record clearly indicates that the Veteran does not have 
ankylosis of the thumb, as indicated by both VA examiners.  As 
such, a compensable rating under Diagnostic Code 5224, for 
ankylosis is not warranted.  Additionally, under Diagnostic Code 
5228, a compensable rating would only be warranted if the Veteran 
has a gap of at least one to 2 inches (2.5 to 5.1 cm) between the 
thumb pad and the fingers with the thumb attempting to oppose the 
fingers.  Both VA examiners found no gap.  Therefore, a 
compensable rating is also not warranted under that code.  

A compensable rating under Diagnostic Code 5003 is also not 
warranted.  The May 2007 thumb VA examiner found x-ray evidence 
of arthritis for his thumb.  However, the thumb is not a major 
joint for a compensable rating.  Under 38 C.F.R. § 4.45(f), for 
the purpose of rating disability from arthritis, the only major 
joints are the shoulder, elbow, wrist, hip, knee and ankle.  
Additionally groups of multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities; the interphalangeal, metatarsal and tarsal joints of 
the lower extremities; the cervical vertebrae; the dorsal 
vertebrae; and the lumbar vertebrae, are considered groups of 
minor joints, ratable on parity with major joints.  38 C.F.R. 
§ 4.45(f).  

Even though there is evidence of right thumb arthritis, this 
constitutes only one minor joint group.  See 38 C.F.R. § 4.45.  
Diagnostic Code 5003 requires X-ray evidence of arthritis in two 
minor joint groups in order for a 10 percent rating to be 
assigned.  Therefore, even with demonstrated arthritis, a 
compensable disability rating cannot be assigned under Diagnostic 
Code 5003. 

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.  The rating criteria are not inadequate.  Higher 
ratings are available for the service-connected disability; 
however the Veteran simply does not meet those criteria.  The 
Board also finds that no exceptional or unusual factors are in 
evidence, such as marked interference with employment or frequent 
periods of hospitalization, which would warrant an extraschedular 
evaluation.  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which would 
warrant an extraschedular evaluation.   

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  The Veteran's claim for a compensable 
rating for the Veteran's service-connected right thumb disability 
is denied. 

Propriety of the Reduction Claim

The Veteran also contends that VA's reduction of his 30 percent 
disability rating to 10 percent, from April 1, 2004, was improper 
for his service-connected sinus disability.  In this case, the 
Veteran's service-connected sinus disability was rated 30 percent 
effective from April 29, 1998, as granted by the May 2002 rating 
decision.  An April 2003 rating decision proposed the reduction 
of the Veteran's claim to a noncompensable level and a January 
2004 rating decision implemented that reduction.  A February 2005 
rating decision increased the Veteran's disability rating to 10 
percent from the effective date of the reduction.

The Board must consider whether the reduction in disability 
rating from 30 percent to 10 percent for his sinus disability was 
appropriate.  On this matter, the United States Court of Appeals 
for Veterans Claims (Court) has held that several general 
regulations are applicable to all rating reduction cases, without 
regard for how long a particular rating has been in effect.  
Specifically, the Court has stated that certain regulations 
"impose a clear requirement that VA rating reductions, as with 
all VA rating decisions, be based upon a review of the entire 
history of the Veteran's disability."  Brown v. Brown, 5 Vet. 
App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the 
evidence reflects an actual change in the disability and whether 
the examination reports reflecting such change are based upon 
thorough examinations."  Id. at 421.  Thus, in any rating-
reduction case, not only must it be determined that an 
improvement in a disability had actually occurred, but also that 
the improvement reflects an improvement under the ordinary 
conditions of life and work.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Board notes that when a rating has continued for an extended 
period at the same level (five years or more), any rating 
reduction is valid only if, after a review of the entire record 
of examinations and the medical-industrial history, it is based 
upon an examination that is at least as complete as the 
examinations that formed the basis for the original rating.  38 
C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 
324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  On the other 
hand, if a disability has not stabilized or is likely to improve, 
a reexamination disclosing improvement will be sufficient to 
warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).

The May 2002 rating decision was based on the findings of an 
April 2002 VA examination.  However, during the course of the 
appeal leading to that grant, the Veteran also received a VA 
examination in March 1999 which found no tenderness over the 
sinuses, except mild vague pressure over the maxillary sinus and 
diagnosed him with chronic ethmoidal maxillary sinusitis and 
atrophic frontal sinus.  March 1999 VA examination x-rays 
revealed the frontal sinuses to be atrophic, with suggestive 
evidence of mucoperiosteal thickening of the ethmoidal maximal 
sinus.  The examiner noted no nasal congestion during the 
examination.  

At the time of the April 2002 VA examination, the Veteran 
reported having to breathe through his mouth and excessive 
sneezing and constantly clearing the throat.  He also described 
headaches and ear infections, reported no history of dyspnea, and 
reported a history of discharge from the nose.  
  
The April 2002 VA examiner found a moderate amount of tenderness 
over the maxillary sinuses bilaterally.  The examiner noted no 
post nasal drainage.  The examiner found x-rays to indicate 
marked mucosal thickening in the right maxillary sinus, with no 
evidence of air fluid level or bony destruction.  The examiner 
also noted that the frontal sinuses were not well developed and 
the remaining sinuses appeared unremarkable.  The examiner 
diagnosed the Veteran with chronic sinusitis, right maxillary 
sinus.  

As the effective date of the Veteran's 30 percent disability 
rating was from April 1998, he had a 30 percent rating for a 
period of over 5 years.  Thus, the examination upon which his 
reduction was based must be as complete of an examination as the 
April 2002 VA examination upon which the original 30 percent 
rating was based.  

The Veteran received a VA examination in February 2003.  The 
Veteran reported that he breathed normally and only had 
intermittent problems when he had flareups.  He reported a 
greenish discharge in the morning when he awakens, but denied 
dyspnea at rest or exertion.  He reported using a nasal spray and 
denied respiratory problems.  He reported that his sinuses did 
not itch until a flare up of sinusitis and that he would go home 
for it.  

The February 2003 VA examiner found x-rays to show sinuses that 
were chronic ethmoidal and right maxillary sinusitis.  The 
examiner diagnosed him with chronic right maxillary sinusitis.  

The Board finds the February 2003 VA examination specifically for 
the nose, sinus, larynx, and pharynx to be as complete as the 
April 2002 VA examination.  The February 2003 VA examination 
included a review and discussion of the Veteran's medical history 
and a physical examination specific to his sinus disability, 
including x-ray studies of that disability.  

Furthermore, under 38 C.F.R. § 3.344(a), if a sinus disability 
were to be considered one of the "[r]atings on account of 
diseases subject to temporary and episodic improvement, e.g., ... 
asthma ..., [that] will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement has 
been demonstrated," the evidence of record also indicates 
sustained improvement prior to the reduction.  

The Board finds the evidence of record to indicate sustained 
improvement, as demonstrated by both the February 2003 VA 
examination and the other medical records.  Specifically, the 
February 2003 VA sinus CTs and VA outpatient treatment records 
generally found his sinus disability to be mild.  The August 2002 
VA outpatient treatment record found the Veteran's nose and 
throat within normal limits.  A September 2002 VA outpatient 
treatment record noted that his nose and throat were within 
normal limits, with mild nasal swelling; the examiner diagnosed 
him with sinusitis/nicotine use.  A February 2003 VA outpatient 
treatment record found his nose and throat within normal limits, 
with his mucus membrane moist, but not icteric; the examiner made 
no diagnosis of sinusitis at that time, despite having examined 
his nose, throat and lungs.  The Veteran also reported smoking 
less at that time.  

Furthermore, although the VA outpatient treatment records 
generally indicated that the Veteran was receiving medication for 
his sinus disability, it was not in the form of antibiotic 
treatment.  The Veteran reported the use of a nasal spray, but 
not antibiotics, during the February 2003 VA examination.  
Overall, the medical records consistently failed to indicate 3 or 
more incapacitating episodes of sinusitis requiring prolonged 
(lasting 4 to 6 weeks) of antibiotic treatment, or more than 6 
non-incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge indicative of a 30 
percent disability rating, to warrant a 30 percent rating under 
Diagnostic Code 6513.  The evidence of record thus indicates 
sustained improvement between the grant of the 30 percent 
disability rating and the reduction of that rating.

The evidence of record following the reduction effectuated by the 
January 2004 rating decision continued to indicate that the 
Veteran's disability had improved since the time of the original 
30 percent disability rating grant.  The Veteran received another 
VA examination in July 2004.  The Veteran reported a runny nose 
with clear secretions, ear aches and sneezing.  He reported that 
in the morning he would cough up thick yellow to brown secretions 
and that he took medication for his sinuses.  He reported daily 
sinus congestion, but denied dyspnea at rest or exertion.  The 
Veteran reported no speech impairment, but that chronic sinus 
pain caused daily headaches and constant sneezing, coughing and 
runny nose.  The Veteran reported that his condition was not 
incapacitating and that he was not employed; he stated that his 
sinus disorder mildly interfered with his daily activity due to 
constant sneezing and spitting.  

The July 2004 VA examiner found the Veteran's nares to be patent, 
with some mild congestion in the right nasal passage.  The 
examiner found no polyps, discharge or septal deviation.  The 
examiner determined that his maxillary and frontal sinuses were 
tender to palpation and percussion; his oropharynx was pink and 
moist.  The examiner found a relatively normal sinus examination, 
other than maxillary and frontal sinus tenderness, with no nasal 
crusting or discharge.

The July 2004 VA examiner noted that based on x-ray, the 
Veteran's frontal sinuses were not well developed and that there 
appeared to be moderate mucosal thickening in the right maxillary 
sinus.  The examiner determined he had probable chronic right 
maxillary sinusitis and diagnosed him with chronic sinusitis.

The Veteran also received a general VA examination in November 
2004.  The examiner noted that the Veteran had some nasal 
congestion and sinus congestion, as well as headaches associated 
with sinuses.  The examiner also noted that his last antibiotic 
treatment had been two years previously.  The examiner found x-
rays to indicate that the Veteran had normal paranasal sinuses 
and that a September 2004 CT scan indicated chronic ethmoidal 
sinusitis, retention of cysts in the maxillary sinuses and 
edematous nasal turbinates.  The November 2004 VA examiner 
diagnosed him with chronic sinusitis with vertigo.  

The Veteran received another general VA examination in May 2005.  
The Veteran reported episodes of sinusitis during the past 12 
month period, with no incapacitating and non-incapacitating 
episodes.  The Veteran reported no history of chough, wheeze, or 
sleep apnea.  The May 2005 VA examiner found the sinus 
examination to be normal.  

VA outpatient treatment records generally indicated continued 
complaints of, or treatment for, the Veteran's sinus disability.  
For example, a March 2004 VA medical record noted that the 
Veteran had sinusitis.  A July 2004 VA medical record found 
probable right maxillary sinusitis.  In contrast, a November 2004 
VA x-ray found normal paranasal sinus.  

After considering the pertinent medical history as detailed 
above, the Board finds that the evidence supports reducing the 
Veteran's rating for a sinus disability.  Indeed, in order to 
warrant a 30 percent disability rating, the evidence should 
indicated three or more incapacitating episodes per year of 
sinusitis requiring prolonged (four to six weeks) antibiotic 
treatment or more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 6513.  
The record does not indicate that the Veteran met such 
requirements.

In the VA examinations provided after April 2002, the Veteran 
repeatedly reported that he did not have incapacitating episodes 
or antibiotic treatment, such that a 30 percent rating could be 
awarded on that basis.  For example, the May 2005 VA examiner 
noted that although the Veteran reported episodes of sinusitis 
during the past 12 month period, he claimed no incapacitating 
episodes.  Additionally, in the November 2004 VA examination, the 
examiner noted that the Veteran's last antibiotic treatment had 
been two years previously, which would be prior to the reduction 
in question.  The medical evidence of record, including numerous 
VA examinations, since the May 2002 rating decision that granted 
him a 30 percent rating has consistently indicated that the 
Veteran's service-connected sinus disability symptoms did not 
warrant a 30 percent disability rating.  Such medical findings 
indicate an improvement in the appellant's condition that has 
been maintained over several years under the ordinary conditions 
of life.

With regard to the Veteran's assertions that his service-
connected disability has not improved, the Board recognizes that 
he is competent to report the symptomatology he experienced as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, in this case, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the Veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony).  Indeed, despite the Veteran's claims 
that his disability has not improved, he himself has denied 
incapacitating episodes, which would be necessary to support a 30 
percent disability rating.  Furthermore, copious amounts of 
medical evidence are of record indicating that he does not meet 
the criteria for a 30 percent disability rating and that his 
disability has improved.

In conclusion, the RO's reduction of the Veteran's sinus 
disability from a 30 percent to a 10 percent disability rating is 
found to be warranted by the evidence of record.  As the 
preponderance of the evidence is against the claims, the benefit 
of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 54- 
56. 

TDIU

The Veteran essentially contends that his service-connected 
disabilities have made him unable to secure and follow 
substantially gainful employment. 

The Veteran is service-connected for vertigo, associated with a 
recurrent cyst of left ear with drainage and earaches, with a 30 
percent disability rating; a recurrent cyst of left ear with 
drainage and earaches, with a 10 percent disability rating; a 
recurrent cyst of the right ear with drainage and earaches, with 
a 10 percent disability rating; acne and pseudofolliculitis, with 
a 10 percent disability rating; chronic sinusitis, with a 10 
percent disability rating; and a right thumb disability, with a 
noncompensable disability rating; for a combined disability 
rating of 50 percent.

The Board notes that in his December 2009 hearing testimony, the 
Veteran also claimed unemployability due to PTSD.  The Veteran is 
not service-connected for PTSD.  As such, that claimed disorder 
will not be considered in the TDIU analysis.

The relevant law provides that a TDIU rating may be assigned 
where the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321.

The combined rating of the Veteran's service-connected 
disabilities is 50 percent.  Accordingly, his combined ratings 
for his service-connected disabilities do not meet the minimum 
schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).

In accordance with 38 C.F.R. § 4.16(b), the Board will also 
consider whether the Veteran's claim for a total rating based on 
unemployability due to service-connected disabilities should be 
referred to the Director of the Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

The Veteran received a general VA examination in November 2004.  
At that time, he reported that he was unemployable due to his 
vertigo.  He further reported difficulty hearing, chronic 
sinusitis, allergies and a fractured left foot.  He claimed that 
his last employment was in supply sales in January 2004, but that 
he fell off a ladder in December 2003.  He claimed that after 6 
months off duty, he returned to work, but was no longer able to 
maintain employment due to vertigo.  He reported that he was not 
able to climb a ladder.  The Veteran also reported working as a 
machine operator making condoms, but that he could not tolerate 
the powder or cornstarch used and other chemicals.  He also 
reported a job in a flower nursery, but claimed that it 
aggravated his sinus problems due to the chemicals used.  He 
further reported employment in a poultry plant, but claimed that 
the cold temperature of his work area aggravated his sinus 
condition.  He also stated that while working in sanitation, the 
chemicals used for cleaning aggravated his sinuses.  

The November 2004 VA examiner diagnosed the Veteran with chronic 
sinusitis with vertigo, status post fracture left thumb with no 
loss of range of motion and no loss of functional capacity and no 
ankylosis; recurrent cysts behind both ears / no active cysts or 
drainage at time of the examination; and acne and 
pseudofolliculitis.  The November 2004 VA examiner opined that he 
was unable to state that the Veteran's service-connected 
disabilities would prevent him from obtaining gainful employment.  

The Veteran received another general VA examination in May 2007.  
The Veteran reported that he had flare ups to the thumb 2 to 3 
times a week, lasting a full day.  He claimed no problems with 
range of motion, except picking up heavy objects with the right 
thumb and gripping.  He claimed to be unemployable because of his 
claimed inability including because of grip and difficulty 
gripping and holding heavy objects.  

During the May 2007 VA examination, the Veteran reported that his 
vertigo affected his ability to be employed, because it 
interfered with his ability to focus, his vision, walking and 
driving.  He claimed that he had fallen off a ladder at his last 
job because of dizziness.  He reported that he drove less and for 
only short distances because of dizziness, but that he was not on 
medication for vertigo.  He claimed sensitivity to cold, pollen, 
grass, odors, dust, and chemicals affecting his sinusitis, which 
interfered with his ability to be employed.  

The Veteran did not report any imposition on his employability 
due to his skin disability.  

The May 2007 VA examiner reported, after reviewing the Veteran's 
claims file and performing the assessment, that the Veteran is 
employable for gainful employment to both physical and sedentary 
work.  The examiner found the Veteran to have good functional 
ability to the right hand despite mild osteoarthritis to the 
right thumb and found range of motion to be normal.  The VA 
examiner also noted that although the Veteran claimed 
unemployability due to vertigo, it was managed without any 
medication and that it would not pose as an imposition to 
sedentary employment if not physical.  

The VA outpatient treatment records and private medical records 
generally indicate complaints of, and treatment for, the service-
connected disabilities, but do not provide any opinions as to the 
Veteran's employability.  The Veteran has claimed that his last 
employment ended due to his vertigo and falling off a ladder in 
2004.

The Veteran's main contentions are that his vertigo makes him 
unable to work, that his job opportunities are limited due to his 
sinus disability and that he is unable to do manual work because 
of his service-connected right thumb disability, as reported in 
the May 2007 VA examination.  

The medical evidence of record does not indicate that the Veteran 
is unemployable due to his service-connected disabilities.  
Indeed, the May 2007 VA examiner found the opposite.  The 
examiner found the Veteran able to do both physical and sedentary 
work.  Despite the Veteran's claims, the examiner found the 
Veteran to have good right hand functional ability and that 
vertigo would not pose an imposition to sedentary employment.  
Indeed, the Board notes that although the Veteran claimed to have 
severe vertigo, he does not refrain from driving due to it.

The Board has considered the Veteran's assertions that his 
service-connected disabilities preclude him from obtaining 
substantially gainful employment.  However, the Veteran's 
contentions in this regard are not persuasive in that they do not 
explain how his disabilities affect his ability to pursue 
employment in sales, which the Veteran testified was his primary 
work experience.  This is particularly important as the medical 
evidence addressing the Veteran's claims of unemployment have 
opined that his service-connected disabilities would not impair 
his ability to obtain physical or sedentary employment.  .

In short, his combined ratings for his service-connected 
disabilities do not meet the minimum schedular criteria for TDIU 
under 38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), the 
medical and lay evidence of record does not indicate that the 
ratings assigned for his various service-connected disabilities 
are inadequate.  Moreover, the evidence as described in detail 
above, does not show that Veteran's service-connected 
disabilities are productive of an exceptional or unusual clinical 
picture, or of any other factor which would allow for the 
assignment of an extraschedular rating, such as frequent 
hospitalizations or marked interference with employment.  
Accordingly, referral of this issue for consideration of an 
extraschedular rating is not warranted.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim for TDIU.  The benefit sought on appeal is 
accordingly denied.


ORDER

A compensable evaluation for the service-connected right thumb, 
specifically for residuals of a fracture, proximal phalanx of the 
right thumb, is denied.

The reduction of a 30 percent disability rating for a sinus 
disability to a 10 percent rating effective April 1, 2004 was 
proper.

Entitlement to a total disability rating based on TDIU is denied.  


REMAND

Unfortunately, a remand is required for the remaining issue on 
appeal.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c) (2010).

The Veteran contends that he has a lung disorder secondary to his 
service-connected sinusitis.  The Veteran testified that he 
suffers from chronic lung congestion and that he is prescribed 
medication for the claimed disorder. 

The Board notes that a November 2004 rating decision denied the 
Veteran's claim for service connection for a lung condition.  The 
Veteran's claim at that time does not appear to include the 
assertion that it was due to service-connected sinusitis. Within 
one year of the November 2004 rating decision, in October 2005, 
the Veteran filed a statement in support of claim requesting 
service connection lung disorder secondary to service-connected 
sinusitis.  The RO rendered a rating decision in July 2007 that 
continued the denial of service connection for a lung disorder.

The medical evidence of record does not identify a particular 
diagnosis affecting the lungs.  Indeed, a May 2007 VA general 
medical examination report did not identify any ailment affecting 
the pulmonary system.  However, the medical evidence does show 
that the Veteran has been prescribed Guaifenesin by VA for chest 
congestion.  The Veteran has asserted that this supports his 
claim he has a lung disorder.  The Board finds that in order for 
VA to be in compliance with 38 U.S.C.A. § 5107(b) and afford the 
Veteran the benefit of the doubt, as well as the duty to assist 
under 38 U.S.C.A. § 5103A(a),(d), the Veteran should be afforded 
a VA pulmonary examination to assess whether the Veteran has lung 
disorder, and if so, whether such disorder is related to service-
connected sinusitis or otherwise related to service.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall attempt to obtain all 
relevant VA medical records since June 2008, 
and any other medical records as may be 
available from private sources that are 
identified by the Veteran.   

2.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to assess the 
nature and etiology of the claimed lung 
disorder.  The entire claims file must be 
made available to the physician designated to 
examine the Veteran, and the examination 
report shall include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner is asked to identify any and all 
lung disorders found to be present.  For any 
and all current lung or pulmonary diagnoses 
made, the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that any diagnosed lung 
disorder is etiologically related to any 
documented to his service-connected 
sinusitis, or is otherwise related to the 
Veteran's period of active service.  The 
examiner shall comment on whether the 
prescription for lung congestion medication 
indicates the presence of a lung or pulmonary 
disease or disability 

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusion.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate and 
explain why an opinion cannot be reached.  

3.  When the development requested has been 
completed, the case should again be reviewed 
by the RO/AMC on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


